Citation Nr: 0929009	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-34 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions issued in May 2007 and April 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The May 2007 decision denied the 
Veteran's claim for special monthly pension based on the need 
for regular aid and attendance, while the April 2008 decision 
denied his claim for service connection for bilateral hearing 
loss. 

The issue of entitlement to SMP based on the need for regular 
aid and attendance is addressed in the REMAND portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The first documented evidence of hearing loss was in 2007, 
over 50 years after the Veteran's separation from active 
duty, and even if the Board assumes for the sake of argument 
that he has sufficient hearing loss to be considered an 
actual disability by VA standards, there still is no medical 
nexus evidence etiologically linking his hearing loss to his 
military service - including to any acoustic trauma he may 
have sustained.


CONCLUSION OF LAW

The Veteran does not have a bilateral hearing loss disability 
due to a disease or injury incurred in or aggravated by his 
military service, and sensorineural hearing loss may not be 
presumed to have been incurred in service.  38 U.S.C.A §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
November 2007, prior to the initial adjudication of his claim 
in April 2008, the preferred sequence.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  This 
letter also informed the Veteran of how a downstream 
disability rating and effective date are assigned and the 
type evidence impacting those determinations.  See Dingess, 
supra.  In sum, VA has fulfilled its duty to notify the 
Veteran under the VCAA; therefore, there is no prejudice to 
the Veteran.  See Shinseki v. Sanders, 556 U. S. ___ (2009). 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Unfortunately, his service 
medical records are unavailable, except for the report of his 
military separation examination, as they were destroyed by a 
fire while in the government's possession.  However, it 
appears the RO made all necessary attempts to obtain these 
missing records from the National Personnel Records Center 
(NPRC), and from the Veteran personally.  Moore v. Derwinski, 
1 Vet. App. 401 (1991) (holding that the heightened duty to 
assist a Veteran in developing facts pertaining to his claim 
in a case in which service medical records are presumed 
destroyed includes the obligation to search for alternative 
medical records).

The Board notes that VA has obtained all other relevant 
medical records identified by the Veteran and his 
representative, which include numerous VA treatment records.  
The Board notes that the Veteran has not been afforded a VA 
examination to determine whether he has a hearing loss 
disability by VA standards (38 C.F.R. § 3.385) as a result of 
military noise exposure, as the standards of the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met.
In McLendon, the Court held that a medical examination is 
necessary in a service-connection claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81.  See also 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

In this case, however, there is no confirmed evidence of a 
current hearing loss disability according to VA standards 
(i.e., the requirements of 38 C.F.R. § 3.385).  Simply put, 
the first prong of the McLendon test has not been met.  This 
finding alone is sufficient to adjudicate the claim without 
requiring a VA examination.  In addition to the lack of a 
current disability, the nexus element is also in doubt.  
Although a November 2007 VA treatment record notes some level 
of hearing loss bilaterally, this was first documented over 
50 years after his active duty military service ended.  
Moreover, none of the medical evidence suggests that he has a 
bilateral hearing loss as a result of his military service.  
There is only the Veteran's unsubstantiated lay allegation of 
this correlation, which is insufficient evidence to require 
VA to schedule an examination for a medical nexus opinion.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  
Therefore, it does not appear that the second and third 
prongs of McLendon have been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed bilateral hearing loss 
as a result of excessive noise exposure in service.  In 
particular, he maintains that he was positioned very close to 
mortar shell explosions during training exercises, one of 
which went off near his head causing him to have severe 
hearing impairment for three days.  He claims that he never 
wore hearing protection during any of these tests.  After 
carefully reviewing the record, however, the Board finds no 
basis to grant the Veteran's claim.  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain chronic 
diseases, such as organic disease of the nervous system, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if manifested to a compensable 
degree (of at least 10-percent disabling) within one year of 
separation from service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The Court has held that service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  So while the Veteran may 
have some degree of hearing loss, he must have a certain 
level of hearing loss for it to be considered a "disability" 
by VA standards.

The Veteran need not, however, have had this level of hearing 
loss in service, only currently; and service connection is 
possible if the current hearing loss disability can be 
adequately linked to service.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  That is to say, service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this case, the Veteran's service treatment records - 
except for the report of his April 1955 separation 
examination - are unavailable.  Under these circumstances, 
the Court has held that VA has a heightened duty "to consider 
the applicability of the benefit of the doubt rule, to assist 
the claimant in developing the claim, and to explain its 
decision ...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).

Although there is a heightened obligation to more fully 
explain the reasons and bases for a decision, this does not 
obviate the need to have medical evidence of a current 
hearing loss disability according to VA standards, as well as 
a nexus between the current hearing loss disability and 
service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  That is 
to say, there is no reverse presumption for granting the 
claim.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).

In this case, even though the Board has carefully considered 
the benefit of the doubt rule in light of the Veteran's 
missing service treatment records, the medical evidence in 
this case fails to show that he has a current hearing loss 
disability that was incurred in or aggravated by service.  
While most of his service treatment records are missing, an 
April 1955 separation examination report notes that 
whispered-voice and spoken-voice tests were 15/15 
bilaterally, meaning he had normal hearing when he left the 
military.  This report, therefore, provides highly probative 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  There also was no objective clinical indication 
of sensorineural hearing loss, certainly not to a level of at 
least 10-percent disabling, within the one-year presumptive 
period following the Veteran's discharge from service.  So 
the Board may not alternatively presume his hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Indeed, the only reference to hearing loss in this case is in 
a November 2007 VA outpatient treatment record which lists a 
diagnosis of bilateral sensorineural hearing loss.  The Board 
points out, however, that the record does not contain 
findings from an audiological evaluation confirming he 
actually has a hearing loss disability according to VA 
standards.  38 C.F.R. § 3.385.  The unfortunate consequence 
is that, since there is no medical evidence of a current 
hearing loss disability according to the exacting standards 
listed in § 3.385, the Veteran's claim must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

But even assuming for the sake of argument that this report 
establishes the essential element of a current hearing loss 
disability according to VA standards, the fact remains that 
this report does not include a medical opinion of a nexus 
between his current hearing loss and his period of military 
service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Moreover, the 52-year lapse between his separation 
from active duty and the first documented evidence of hearing 
loss provides highly probative evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  
Additionally, the Board points out that the November 2007 
treatment report notes the Veteran's history of gradual 
hearing loss over the past year.  In other words, the 
Veteran's own statements provide evidence against his claim.

While the Veteran may well believe that he has a hearing loss 
disability related to noise exposure in service, as a layman 
without medical expertise, he simply is not qualified to 
render a probative medical opinion concerning the presence or 
cause of a hearing loss disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (laypersons are not competent to render 
medical opinions).  He is only competent to comment on 
symptoms (e.g., difficulty hearing) he may have personally 
experienced during and since service, but not whether his 
hearing loss is severe enough to meet the criteria for a 
hearing loss disability under 38 C.F.R. § 3.385 and, even if 
it does, whether his hearing loss is traceable back to his 
military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); see also 38 C.F.R. § 3.159(a)(2) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the Veteran's claim of 
entitlement to special monthly pension based on the need for 
regular aid and attendance.  In particular, the Board notes 
that the Veteran has not been afforded a VA compensation 
examination in connection with his claim for special monthly 
compensation filed in February 2007.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).

Thus, upon remand, the Veteran should be afforded a VA 
examination, which should yield a report indicating that the 
examiner in fact reviewed the Veteran's claims file, on a 
completed VA Form 21-260 ("Examination for Housebound Status 
or Need for Regular Aid and Attendance"), and which includes 
an opinion regarding whether the Veteran is in need of 
permanent aid and attention due to his disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine his ability to 
care for his basic needs.  The claims 
file must be made available to the 
examiner for review before the 
examination, and the examiner must 
indicate that the claims file was in fact 
reviewed.  All tests and studies deemed 
helpful by the examiner should be 
performed.  A VA Form 21-2680 
("Examination for Housebound Status or 
Need for Regular Aid and Attendance") 
should be completed.  The examiner must 
express an opinion as to whether the 
Veteran is in need of permanent aid and 
attention due to his disabilities.

2.  Then readjudicate the claim in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
file to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


